Citation Nr: 0935470	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-02 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a dental condition 
(claimed as knocked out teeth).

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back 
disability.

4.  Entitlement to service connection for an acquired 
psychiatric disability other than PTSD, to include 
depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

Appellant & a friend


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  A Travel Board hearing was held at 
the RO in December 2008.

The Board observes that, in an August 2005 rating decision, 
the RO denied the Veteran's claims of service connection for 
PTSD, a dental condition (claimed as knocked out teeth), and 
a low back disability.  Although the Veteran perfected a 
timely appeal on these claims in September 2006, he 
subsequently withdrew his appeal in March 2007 and requested 
that his previously denied service connection claims be re-
evaluated on the basis of new and material evidence.  See 
38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that 
has been adjudicated previously unless new and material 
evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, the issues of whether new and 
material evidence has been received to reopen claims of 
service connection for PTSD, a dental condition (claimed as 
knocked out teeth), and for a low back disability are as 
stated on the title page.  Regardless of the RO's actions, 
the Board must make its own determination as to whether new 
and material evidence has been received to reopen these 
claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).

As will be explained below, the Veteran's previously denied 
claim of service connection for PTSD is being reopened and 
denied on the merits.  The Board notes that, in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that claims for 
service connection for PTSD also encompass claims for service 
connection for all psychiatric disabilities afflicting a 
Veteran based on a review of the medical evidence.  The 
medical evidence indicates that the Veteran has been 
diagnosed as having depression.  Thus, the claim for an 
acquired psychiatric disability other than PTSD, to include 
depression, is as stated on the title page of this decision.

The Veteran's application to reopen a previously denied claim 
of service connection for a dental condition (claimed as 
knocked out teeth) is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  VA will notify the Veteran if further action is 
required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In an August 2005 rating decision, the RO denied, in 
pertinent part, the Veteran's claims of service connection 
for PTSD and a low back disability.

3.  New and material evidence has been received since August 
2005 in support of the Veteran's claim of service connection 
for PTSD.

4.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

5.  The Veteran's current depression is not related to active 
service.

6.  New and material evidence has been received since August 
2005 in support of the Veteran's claim of service connection 
for a low back disability.

8.  The Veteran's current low back disability is not related 
to active service.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision, which denied the 
Veteran's claims of service connection for PTSD, a dental 
condition (claimed as knocked out teeth), and for a low back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104 (2008).

2.  Evidence received since the August 2005 RO decision in 
support of the claim of service connection for PTSD is new 
and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

4.  Depression was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  Evidence received since the August 2005 RO decision in 
support of the claim of service connection for a low back 
disability is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

6.  A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a May 2007 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran was advised to submit detailed 
descriptions of his claimed in-service stressors and medical 
evidence showing a diagnosis of PTSD based on a corroborated 
in-service stressor.  He also was informed of when and where 
to send the evidence.  After consideration of the contents of 
this letter, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The May 2007 letter also defined new and material evidence, 
advised the Veteran of the reasons for the prior denial of 
the claims of service connection for PTSD and for a low back 
disability.  This letter also noted the evidence needed to 
substantiate the underlying claims.  That correspondence 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Although the Veteran has not raised a specific claim for 
service connection for a psychiatric disorder other than 
PTSD, because the Board is reopening the Veteran's claim of 
service connection for PTSD, it nonetheless must consider 
this possible additional entitlement in adjudicating the 
reopened claim of service connection for PTSD.  As the Court 
held in Clemons v. Shinseki, 23 Vet. App. 1, a claim of 
service connection for PTSD "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
The Court essentially found in Clemons that a Veteran does 
not file a claim to receive benefits only for an acquired 
psychiatric disorder, such as PTSD, but in fact makes a 
general claim for whatever mental condition may be afflicting 
him or her.  In light of the Court's recent ruling in 
Clemons, the Board will analyze the Veteran's reopened claim 
of service connection for PTSD as separate claims of service 
connection for PTSD and an acquired psychiatric disability 
other than PTSD, to include depression.  

As will be explained below in greater detail, although the 
evidence supports reopening the Veteran's claims of service 
connection for PTSD and for a low back disability, it does 
not support granting either of these claims on the merits.  
The evidence also does not support granting service 
connection for an acquired psychiatric disability other than 
PTSD, to include depression.  Thus, any failure to develop 
these claims under the VCAA cannot be considered prejudicial 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in the May 
2007 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that, except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim, (1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Accordingly, although the notice provided in this case did 
not address specifically the issue of entitlement to an 
acquired psychiatric disability other than PTSD, to include 
depression, in light of the Supreme Court's recent decision 
in Sanders, the Board finds that any failure to satisfy the 
duty to notify is not prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the Veteran's previously 
denied claims of service connection for PTSD and for a low 
back disability are being reopened and denied on the merits, 
and because the service connection claim for depression is 
being denied, any question as to the appropriate disability 
rating or effective date is moot.  See Dingess, 19 Vet. 
App. at 473.  And any defect in the notice provided to the 
Veteran and his service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not 
conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen a previously denied claim of 
entitlement to service connection because the duty under 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if 
new and material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The standards of McLendon are not met in this case.  As will 
be explained below, new and material evidence has been 
received to reopen the Veteran's previously denied service 
connection claims for PTSD and for a low back disability.  
With respect to the Veteran's reopened service connection 
claim for PTSD, there is no competent evidence of an in-
service stressor.  The Veteran's various descriptions of his 
in-service stressors also are too vague to attempt 
corroboration through the Joint Services Records Research 
Center (JSRRC).  Service connection for PTSD cannot be 
granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The Veteran has been provided 
with psychiatric examinations to determine the nature and 
etiology of any psychiatric disability which is afflicting 
him.  See Clemons v. Shinseki, 23 Vet. App. 1.  Because there 
also is no competent medical evidence that the Veteran's 
current low back disability is related to active service, an 
examination is not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

In August 2005, the RO denied, in pertinent part, the 
Veteran's claims of service connection for PTSD and for a low 
back disability.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
The Veteran timely disagreed with this decision in February 
2006.  He also submitted a timely substantive appeal (VA 
Form 9) in September 2006.  In statements on a VA Form 21-
4138 dated on March 30, 2007, and date-stamped as received by 
the RO on April 4, 2007, however, the Veteran withdrew his 
appeal and requested reconsideration of his previously denied 
service connection claims for PTSD and for a low back 
disability on the basis of new and material evidence.  Thus, 
the August 2005 rating decision is now final.

The claims of service connection for PTSD and for a low back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  As 
noted above, the Veteran filed an application to reopen these 
previously denied service connection claims on a VA Form 21-
4138 which was date stamped as received by the RO on April 4, 
2007.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156(a) (2008).  As relevant to this appeal, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of 
service connection for PTSD and for a low back disability, 
the evidence before VA at the time of the prior final RO 
decision in August 2005 consisted of the Veteran's service 
treatment records, his completed PTSD Questionnaire, and 
post-service VA treatment records.  In this decision, the RO 
noted that there was no diagnosis of PTSD in the medical 
evidence of record.  The RO also noted that the Veteran's 
claimed in-service stressor of being mugged during active 
service was not capable of corroboration.  Absent a diagnosis 
of PTSD, and without evidence of a corroborated in-service 
stressor on which a competent diagnosis of PTSD is based, the 
claim of service connection for PTSD was denied.  The RO 
stated that, with respect to the Veteran's service connection 
claim for a low back disability, there was no diagnosis of a 
back condition or injury anywhere in the Veteran's service 
treatment records.  The Veteran's VA outpatient treatment 
records also showed no complaints of or treatment for a back 
disability.  Thus, the claim of service connection for a low 
back disability was denied.    

The newly submitted evidence includes additional VA treatment 
records, lay statements, and the Veteran's December 2008 
Travel Board hearing testimony.

The newly submitted VA outpatient treatment records show 
that, in March 2006, the Veteran reported that he was less 
angry but still isolated.  He also reported no change in his 
nightmares.  Mental status examination of the Veteran showed 
full orientation with no auditory or visual hallucinations, 
delusions, or suicidal or homicidal ideation.  The Veteran's 
Global Assessment of Functioning (GAF) score was 50, 
indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The impressions 
were PTSD, probable recurrent major depression, and rule-out 
bipolar disorder.

In a March 2006 statement, the Veteran contended that he had 
been injured "in a very bad truck accident" during active 
service in Germany.  In a separate statement also submitted 
in March 2006, A.R.T. stated that he had known the Veteran 
for 40 years, including before and after his active service.  
A.R.T. stated that he was "deeply concerned" about the 
Veteran's mental decline.  He also stated that, after active 
service, the Veteran had been "very moody" and depressed.

On VA outpatient treatment on April 11, 2006, the Veteran 
complained of pain radiating from the lumbar spine along the 
posterior aspect of both thighs but not below the knees.  He 
also reported a history of severe attacks of pain which left 
him bedbound for several days.  Physical examination showed 
5/5 motor strength, toes downgoing, and a normal gait.  The 
Veteran's sacroiliac joint was painful to palpation.  
Straight leg raising was negative bilaterally.  X-rays showed 
degenerated disc at L3-4 and L4-5 and no evidence of 
instability.  The assessment included lumbar 
spondylolisthesis, rule-out instability, and rule-out 
stenosis.  In an addendum, it was noted that the diagnoses 
also included right sacroiliitis.  

On April 26, 2006, the Veteran complained of constant back 
pain which was 5/10 on a pain scale.  It was noted that he 
had come to VA for a second opinion and management of his 
lumbar spondylolisthesis.  He reported being told by an 
outside physician that he needed lumbar spine surgery.  He 
stated that his low back pain was exacerbated by prolonged 
sitting and radiated down the backs of both legs with 
occasional numbness in both calves.  The Veteran denied any 
bowel or bladder incontinence.  He stated that he had 
experienced chronic low back pain since a truck accident in 
1965.  Physical examination showed no motor deficits, 
decreased sensation to light touch below the right knee, and 
symmetric deep tendon reflexes.  The Veteran's gait was 
within normal limits.  He was able to toe/heel walk.  
Straight leg raising was negative bilaterally.  There was no 
tenderness to palpation in the Veteran's back.  The 
assessment was chronic low back pain.  The Veteran was 
prescribed a course of outpatient physical therapy.

VA magnetic resonance imaging (MRI) scan of the Veteran's 
lumbar spine in May 2006 showed multilevel degenerative 
spondylosis with moderate spinal canal stenosis at L4-5, L5-
S1 moderate broad-based central and left paracentral disc 
herniation superimposed upon concentric disc bulge without 
definite nerve root compression.  The examiner's assessment 
was low back pain secondary to spondylosis with no evidence 
of myelopathy or instability.

On VA outpatient treatment in May 2006, it was noted that the 
Veteran's PTSD symptoms were mild.  The Veteran reported 
experiencing some anxiety with sleep problems and struggling 
with anger issue.  His GAF score was 58, indicating moderate 
symptoms.  The diagnosis was PTSD.

In June 2006, the Veteran complained of a history of 
depression and anxiety.  The Veteran's history also included 
lumbar spondylolisthesis.  The Veteran reported experiencing 
a few panic attacks.  He also reported that he had had 
difficulty maintaining employment due to his temper and 
difficulty working with others.  The assessment included a 
history of depression and anxiety.

In July 2006, the Veteran complained of weakness in both 
legs, right greater than left, paresthesias, and tingling in 
both feet, right greater than left.  He denied any sphincter 
dysfunction (urinary frequency or nocturia).  The Veteran 
stated that he had experienced daily back pain which was 6/10 
on a pain scale for decades since a motor vehicle collision.  
Physical examination showed 5/5 motor strength, decreased 
left hip flexion due to pain, intact sensation to light 
touch, and a diminished vibration sense in the toes and 
ankles bilaterally.  The Veteran's gait was normal.  The 
assessment was unchanged from June 2006.

In October 2006, the Veteran complained of still being 
depressed.  He reported that his dog recently had been 
euthanized.  Mental status examination of the Veteran showed 
full orientation with no auditory or visual hallucinations, 
delusions, or suicidal or homicidal ideation.  The Veteran's 
GAF score was 50, indicating serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The assessment was PTSD, probable recurrent major depression, 
and rule-out bipolar disorder.

In March 2007, the Veteran complained that his low back pain 
ran down his right leg at times.  His history included 
depression.  Physical examination was unchanged from July 
2006.  The assessment was back pain "most likely from lumbar 
spondylosis" with no evidence of myelopathy or instability.

In a March 2007 letter, a VA psychiatrist stated that the 
Veteran had been under his care since October 2004.  The 
Veteran had been referred for depression, anxiety, and 
"angry moods that started when he was severely assaulted by 
civilians when in the Army in Germany."  The Veteran also 
had reported to this examiner that he had been shot at 
"numerous times" while driving a truck on active service in 
France.  The Veteran reported experiencing recurrent 
flashbacks and nightmares about these incidents and frequent 
panic attacks.  The VA psychiatrist stated that the Veteran 
had attempted suicide twice by overdosing.  This examiner 
also stated that the Veteran had been completely disabled by 
PTSD "for many years."  This examiner stated further that 
the Veteran's symptoms with marked mood swings and panic 
disorder were a direct result of the life-threatening 
experiences he had had during active service.  

In a separate March 2007 letter, a VA clinical social worker 
stated that the Veteran had been treated since 2006 in 
individual psychotherapy.  The Veteran had been diagnosed as 
having PTSD, chronic depression, and a sleep disorder.  The 
Veteran had reported that he had been in a "severe truck 
accident which traumatized him" during active service.  The 
Veteran had reported suffering from depression, nightmares, 
flashbacks, and severe anxiety since this in-service truck 
accident.  The Veteran also had reported a history of 
suicidal and homicidal thoughts.  The VA social worker stated 
that the Veteran had severe occupational and social 
impairment and could not work due to his severe disability.  
This examiner stated that the Veteran was isolated, fearful 
of people, and paranoid at times.  This examiner also noted 
that the Veteran was estranged from his children and unable 
to maintain close friendships or relationships with others.  

On VA outpatient treatment in April 2007, it was noted that 
the Veteran's history included depression, PTSD, anxiety, 
chronic low back pain, lumbar stenosis, spondylolisthesis, 
L5-S1 disc herniation, and sacroiliitis.  The assessment 
included chronic low back pain and anxiety/depression/PTSD.

On VA outpatient psychiatric treatment that same day in April 
2007, the Veteran reported that he was less angry but still 
isolated.  He also reported decreased nightmares and 
difficulty remembering names.  Mental status examination of 
the Veteran showed full orientation with no auditory or 
visual hallucinations, delusions, or suicidal or homicidal 
ideation.  The Veteran's GAF score was 50.  The assessment 
was PTSD, probable recurrent major depression, and rule-out 
bipolar disorder.

In a December 2008 letter, the same VA psychiatrist who had 
written about the Veteran's disability in March 2007 stated 
that the Veteran had been under his care since October 2004.  
This VA examiner provided the same information that he had 
provided previously in March 2007 about the Veteran's PTSD.

In a separate December 2008 letter, the same VA clinical 
social worker who had written about the Veteran's disability 
in March 2007 stated that the Veteran had been treated with 
medication by a psychiatrist for depression and PTSD since 
October 2004.  This VA social worker stated that the Veteran 
currently was in ongoing psychotherapy for depression and 
PTSD.  This examiner noted that the Veteran continued to 
experience intrusive memories and sleep problems related to 
"a severe truck accident which traumatized him" during 
active service.  This examiner also noted that the Veteran 
had experienced "long periods of depression" and had 
attempted suicide twice in 1968 and in 1978.  The Veteran 
also experienced homicidal ideation.  

The Veteran testified at his December 2008 Travel Board 
hearing that he had been attacked by German civilians while 
on active service.  He testified that he had stopped at a 
German village to ask for driving directions and had been 
jumped by a bunch of civilians.  He also testified that he 
had been shot at repeatedly by French civilians while driving 
a truck near the French border with Germany during active 
service.  The Veteran testified further that he had injured 
his back in a very serious truck accident which had occurred 
in March 1965.  The Veteran also testified about his 
psychiatric symptoms.  The Veteran's friend testified about 
what he had observed about the Veteran's psychiatric 
symptoms.

With respect to the Veteran's application to reopen claims of 
service connection for PTSD and for a low back disability, 
the Board notes that the evidence which was of record in 
August 2005 showed no diagnosis either of PTSD or a low back 
disability which could be attributed to active service.  
There also was no evidence of a corroborated in-service 
stressor on which a competent diagnosis of PTSD could be 
based.  The Veteran now has submitted evidence showing that 
he has been diagnosed as having PTSD and a low back 
disability which could be attributed to active service.  This 
newly submitted evidence was not submitted previously to 
agency decision makers and, by itself or when considered with 
the previous evidence of record, relates to unestablished 
facts necessary to substantiate the claims.  It also is not 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claims of service 
connection for PTSD or for a low back disability and raises a 
reasonable possibility of substantiating these claims.  38 
C.F.R. § 3.156(a) (2008).  Accordingly, the claims of service 
connection for PTSD and for a low back disability are 
reopened. 

Having determined that new and material evidence has been 
received to reopen the Veteran's claims of service connection 
for PTSD and for a low back disability, the Board must 
adjudicate these claims on the merits.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted elsewhere, the Veteran's service treatment records 
show that he was not treated for PTSD or a low back 
disability at any time during active service.  Clinical 
evaluation was normal at the Veteran's enlistment physical 
examination in October 1963.

On outpatient treatment later in October 1963, it was noted 
that the Veteran had been seen at the request of his 
commanding officer "for evaluation of nervousness and [an] 
inability to eat or sleep."  It was noted that this was an 
apparent passive dependent reaction, including some degree of 
manipulating, and the Veteran "wants out" of active 
service.  Mental status examination of the Veteran showed 
full orientation.  The Veteran was returned to full duty.  

On March 11, 1965, the Veteran reported that he had been 
involved in a vehicle accident that morning.  The Veteran 
stated that he thought that he had been knocked unconscious 
for a moment.  No apparent sequelae from this accident were 
noted.  The Veteran's neurological examination was within 
normal limits.  No other impairment was noted.  A skull x-ray 
taken on March 12, 1965, was negative.  The Veteran 
complained of stiffness in his neck at that time.

Clinical evaluation was normal at the Veteran's separation 
physical examination in July 1965.  At that time, he reported 
a medical history of severe tooth or gum trouble but denied 
all other relevant medical history.  The Veteran's dental 
examination showed 17 missing teeth.  His dental condition 
was considered acceptable.  

The Veteran's service personnel records show that his 
military occupational specialty (MOS) was light vehicle 
driver.

The post-service medical evidence shows that, on VA 
outpatient treatment in April 2004, the Veteran complained of 
"frequently oscillating moods," frequent anhedonia, and 
frequent anger.  He also reported experiencing "violent" 
dreams that kept him awake at night.  He stated that he only 
received about 4 hours of sleep a night.  It was noted that 
the Veteran's ongoing stressors mostly were financial.  The 
Veteran reported a few traumatic experiences in the past 
including being mugged several times while on active service.  
The VA examiner noted that, although the Veteran remembered 
these traumatic experiences, "[I]t is not clear that they 
contribute to any functional impairment at this time."  
Mental status examination of the Veteran showed full 
orientation, poor personal hygiene, soft speech at a regular 
rate, no irritability, goal-directed thoughts, no auditory or 
visual hallucinations, and no delusions.  The Veteran denied 
any suicidal or homicidal ideation.  The VA examiner 
concluded that, although some PTSD symptoms were present, and 
although the Veteran had a history of trauma, "[I]t is not 
obvious that this is the dominant issue and it is not obvious 
that the criteria for the diagnosis of PTSD are met."  The 
assessment included depression, not otherwise specified, a 
mix of depressive and anxiety symptoms with occasional 
anxiety (panic) attacks.

In May 2004, the Veteran complained of irritability, 
depression, and anxiety with some panic attacks.  He also 
reported difficulty falling asleep and experiencing "violent 
dreams" when asleep.  He denied experienced psychotic 
symptoms, mania, or suicidal or homicidal ideation.  He also 
admitted to difficulty with anger.  The impressions included 
rule-out major depression, rule-out anxiety disorder with 
panic attacks, rule-out bipolar disorder, and rule-out PTSD 
(non-combat) with a note that the Veteran "has been 
mugged."

In June 2004, the Veteran complained of difficulty sleeping 
and irritability, feeling anxious at times, and suffering 
from poor self-esteem.  The Veteran denied experiencing any 
suicidal ideation.  Mental status examination of the Veteran 
showed no psychotic symptoms.  The VA examiner stated that he 
was "not clear" about the Veteran's diagnosis and the 
Veteran might be bipolar.  The impressions included major 
depression with anxiety, rule-out bipolar disorder, rule-out 
PTSD (non-combat).

In October 2004, the Veteran complained that he had been 
intermittently depressed and angry "since being beaten up in 
Germany while in the Army."  He reported experiencing 
fluctuations in mood with frequent long periods of depression 
and an angry, irritable mood.  The Veteran also reported that 
he had attempted suicide by overdosing in 1968 and in 1978.  
Mental status examination of the Veteran showed full 
orientation with no auditory or visual hallucinations, 
delusions, or suicidal or homicidal ideation.  The Veteran's 
GAF score was 60, indicating moderate symptoms.  The 
assessment was probable recurrent major depression and rule-
out bipolar disorder.

In November 2004, the Veteran complained of early morning 
awakening and still being depressed.  Mental status 
examination of the Veteran and the examiner's assessment were 
unchanged from October 2004.

In April 2005, the Veteran complained of continuing 
irritability and angry outbursts.  Mental status examination 
of the Veteran and the examiner's assessment were unchanged 
from October 2004.

A review of the Veteran's completed PTSD Questionnaire, date-
stamped as received by the RO in April 2005, shows that he 
identified three claimed in-service stressors.  First, the 
Veteran stated that his truck was shot at on a regular basis 
while he was on transport runs on the France-Germany border 
in 1964 and 1965.  Second, the Veteran stated that he had 
been mugged in 1964 by three or four people.  He stated that 
he had incurred a concussion and had lost four to six teeth 
as a result of this in-service mugging.  Third, the Veteran 
stated that his truck and the cargo inside it had been 
demolished in a crash in 1965 in which he sustained a severe 
back injury and another concussion.  He stated that this 
truck crash had occurred near Kaiserslautern, Germany.

With respect to the Veteran's PTSD claim, the Board notes 
that there is a diagnosis of PTSD of record; thus, the 
central issue in this case is whether the record contains 
credible supporting evidence that a claimed in-service 
stressor actually occurred which supports the diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the Veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60 (1993).

In this case, the Veteran does not contend-nor does the 
evidence show-that he engaged in combat with an enemy force.  
His service personnel records also do not show any combat 
citations or awards.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f).  In such cases, the record must contain other 
evidence that substantiates or corroborates the Veteran's 
statements as to the occurrence of the claimed stressors.  
See West (Carlton) v. Brown, 7 Vet. App. 70 (1994); Zarycki 
v. Brown, 6 Vet. App. 91 (1993).

The Veteran has contended that he experienced three in-
service stressors which led him to develop PTSD.  First, the 
Veteran stated that his truck was shot at by French civilians 
on a regular basis while he was driving a truck on transport 
runs on the France-Germany border in 1964 and 1965.  Second, 
the Veteran stated that he was mugged in 1964 by three or 
four German civilians and had incurred a concussion and lost 
four to six teeth as a result of this mugging.  Third, the 
Veteran stated that his truck and the cargo inside it had 
been demolished in a crash in 1965 in which he sustained a 
severe back injury and another concussion.  He stated that 
this truck crash had occurred near Kaiserslautern, Germany.  

The Board notes that the Veteran's claimed in-service 
stressors involving civilians are not capable of 
corroboration by the JSRRC because the JSRRC does not have 
any information concerning incidents which involved 
civilians.  Although the Veteran has contended that his teeth 
were knocked out as a result of an attack by German 
civilians, and although the Veteran's separation physical 
examination showed that he was missing 17 teeth at his 
service separation, as the RO noted in August 2005, there is 
no evidence in the Veteran's service treatment records which 
shows that he experienced any dental trauma at any time 
during active service.  The Board also notes that the Veteran 
initially reported on VA outpatient treatment in April 2004 
that he was mugged several times during active service.  He 
later reported that he was mugged once when he stopped to ask 
for driving directions in a German village.  The Veteran's 
inconsistency in describing the alleged in-service mugging 
casts doubt on his credibility.  

Similarly, although the Veteran contends that he incurred a 
severe back injury as a result of a truck crash in 1965, his 
service treatment records show only that he experienced no 
apparent sequelae from a motor vehicle accident when he 
reported for outpatient treatment on March 11, 1965.  At that 
time, neurological examination was within normal limits.  No 
other impairment was noted.  A skull x-ray taken on March 12, 
1965, was negative.  The Veteran complained of stiffness in 
his neck at that time.  The Veteran also has not provided 
sufficient additional details concerning his alleged in-
service stressors such that corroboration could be attempted 
by the JSRRC.

Further, there is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  An after-the-fact medical 
opinion cannot serve as the basis for corroboration of an in-
service stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
The Court also has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that there are several medical opinions in 
the claims file which attempt to relate the Veteran's current 
PTSD to active service based on his alleged in-service 
mugging, his allegation of civilians shooting at his truck 
along the France-Germany border, and his alleged involvement 
in a severe truck accident during active service.  As noted, 
there is no corroboration in the Veteran's service treatment 
records for any of these vague in-service stressors.  
Although he reported being involved in a motor vehicle 
accident in March 1965, the in-service examiner noted that 
there were no apparent sequelae following this accident.  And 
none of the Veteran's vague in-service stressors are capable 
of corroboration by the JSRRC.  Accordingly, to the extent 
that medical opinions in the Veteran's claims file are based 
on his vague and uncorroborated in-service history, the Board 
finds that such medical evidence is not probative on the 
issue of whether the Veteran's current PTSD is related to 
active service.

The remaining post-service medical evidence shows that the 
Veteran does not meet the diagnostic criteria for PTSD which 
could be related to active service or any incident of such 
service.  Following VA outpatient treatment in April 2004, 
the VA examiner concluded that, although some PTSD symptoms 
were present, and although the Veteran had a history of 
trauma it was "not obvious" that the Veteran met the 
diagnostic criteria for PTSD.  Following VA outpatient 
treatment in May 2004, the diagnoses included "rule-out" 
PTSD.  Following VA outpatient treatment in June 2004, the VA 
examiner stated that he was "not clear" about the Veteran's 
diagnosis.  The impressions included rule-out PTSD (non-
combat).  

In summary, although the Veteran has been diagnosed as having 
PTSD, the Board finds that the Veteran's allegations 
regarding his claimed in-service stressors are not credible.  
There also is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.  Thus, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for PTSD.

The Board also finds that the preponderance of the evidence 
is against the claim of service connection for an acquired 
psychiatric disability other than PTSD, to include 
depression.  As noted, in Clemons, the Court essentially held 
that a service connection claim for PTSD encompasses a claim 
for any psychiatric disability afflicting the Veteran based 
on a review of the medical evidence.  See Clemons v. 
Shinseki, 23 Vet. App. 1.  Here, the medical evidence shows 
that the Veteran has been diagnosed as having major 
depression with anxiety, depression, not otherwise specified, 
and probable recurrent major depression.  The medical 
evidence also includes multiple diagnoses of rule-out 
acquired psychiatric disabilities, including rule-out major 
depression, rule-out bipolar disorder, and rule-out anxiety 
disorder with panic attacks.  None of the Veteran's post-
service treating physicians have related an acquired 
psychiatric disability other than PTSD to active service.  In 
this regard, the Board notes that the VA psychiatrist's 
opinions dated in March 2007 and December 2008 discussed the 
symptomatology and alleged medical nexus between the 
Veteran's PTSD and active service.  This VA examiner did not 
discuss any other acquired psychiatric disability in his 
opinions.  

The Board observes that, following VA outpatient treatment in 
June 2004, the VA examiner determined that the Veteran might 
be bipolar.  Current regulations provide that service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2006); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even 
if the VA examiner's June 2004 opinion is viewed in the light 
most favorable to the Veteran, this evidence does not 
establish service connection for an acquired psychiatric 
disability other than PTSD.

The Board also notes that, in April 2007 and December 2008, a 
VA clinical social worker provided an opinion which attempted 
to relate the Veteran's current depression to active service.  
In these opinions, the VA social worker attempted to relate 
the Veteran's depression to active service based on his 
reported in-service involvement "in a severe truck accident 
which traumatized him."  As noted, however, although the 
Veteran reported being involved in a motor vehicle accident 
to his in-service treating physicians in March 1965, no 
impairment was noted at the time of this accident.  The 
Veteran's only complaint at the time of this in-service 
accident was neck stiffness which was reported the day after 
this accident allegedly occurred.  Because the VA social 
worker's opinions are not supported by a review of the 
Veteran's contemporaneous service treatment records showing 
no impairment at the time of his alleged in-service truck 
accident, the Board finds that these opinions are not 
probative on the issue of whether an acquired psychiatric 
disability other than PTSD, to include depression, is related 
to active service.  Thus, the Board finds that service 
connection for an acquired psychiatric disability other than 
PTSD, to include depression, is not warranted.  

The Board finally finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a low back disability.  The Veteran's service treatment 
records show that he was not diagnosed as having a low back 
disability at any time during active service.  As noted 
above, although the Veteran has contended that he incurred a 
serious back injury following a severe in-service truck 
accident, the contemporaneous service treatment records show 
only that he complained of neck stiffness the day after he 
reported being involved in a motor vehicle accident in March 
1965.  At the time of the accident itself, no impairment was 
noted.  There also is no evidence that the Veteran was 
diagnosed as having arthritis of the low back within the 
first post-service year (i.e., by October 1966) such that 
service connection is warranted on the basis of chronic 
disease.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also is not entitled to service connection for a 
low back disability on a direct service connection basis.  As 
noted, the Veteran's service treatment records are silent for 
any complaints of or treatment for a low back disability.  It 
appears instead that the Veteran first was treated for a low 
back disability in April 2006, or almost 41 years after his 
service separation in October 1965, when he complained of 
pain radiating from his lumbar spine along the posterior 
aspect of both thighs but not below the knees.  With respect 
to negative evidence, the fact that there was no record of 
any complaint, let alone treatment, involving the Veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).

The post-service medical evidence shows that the Veteran has 
been treated for multiple low back problems since 2006 
(variously diagnosed as lumbar spondylolisthesis, rule-out 
instability, and rule-out stenosis, and right sacroiliitis).  
Critically, none of the Veteran's post-service treating 
physicians have related his low back disability to active 
service or any incident of such service, including the 
allegedly severe in-service truck accident.  In summary, 
absent evidence, to include a medical nexus, relating the 
Veteran's current low back disability to active service, the 
Board finds that service connection for a low back disability 
on a direct service connection basis also is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).



ORDER

As new and material evidence has been received, the claims of 
service connection for PTSD and for a low back disability are 
reopened; to this extent only, the appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disability other than PTSD, to include depression, is denied.

Entitlement to service connection for a low back disability 
is denied.



REMAND

In September 2009, the Veteran's service representative 
submitted a letter from a dentist who had been treating the 
Veteran for many years concerning his dental condition 
(claimed as knocked out teeth).  A review of this letter 
shows that the Veteran's treating dentist provided an opinion 
relating the Veteran's alleged in-service dental condition 
(claimed as knocked out teeth) to his current dental 
problems.  This evidence was submitted directly to the Board 
without a waiver of RO jurisdiction.  Because there was no 
waiver of RO jurisdiction submitted along with this evidence, 
the Board finds that this appeal must be returned to the RO 
so that it can review the newly submitted evidence in the 
first instance.  See generally 38 C.F.R. § 19.31 (2008).

Accordingly, this claim is remanded for the following action:

Review the additional evidence received at 
the Board on September 3, 2009.  
Thereafter, readjudicate the Veteran's 
application to reopen a previously denied 
claim of service connection for a dental 
condition (claimed as knocked out teeth) 
on the basis of new and material evidence.  
If the benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


